Mr. Justice Waterman delivered the opinion of the Court. The only allegation in the bill which gave a court of equity jurisdiction, was that concerning the alleged agreement by appellant to pay appellee ten per cent of the net profits made by the company; without this allegation, the bill would have presented merely the ordinary case of the claim of an employe, who insists that he has been improperly discharged, before the expiration of his time of service, for the salary which would have been due him had he continued in the service for which he was engaged. The court below found that there was no agreement to pay to appellee a percentage of the net profits of the business. Such finding was equivalent to a determination that there had never existed any ground for the interposition of a court of equity; in other words, the court below found that the only just claim of the appellee was for a fixed salary, for which his remedy at law was adequate; that his claim for a percentage of the profits was unwarranted, and that he had secured a hearing in a court of equity by setting up a baseless claim. It is a fundamental principle, that when a court of equity has jurisdiction over a cause for any purpose, it may retain the cause for all purposes, and proceed to a final determination of all the matters at issue. The rule is not, that when it is claimed or alleged in a bill that a court of equity has jurisdiction over a cause for any purpose, it may retain the cause for all purposes, and proceed to a final determination of all matters put at issue by bill and answer. The subject-matter which gives a court of equity jurisdiction must be one that actually exists, and not one that is falsely alleged in a pleading; so if the court, in its final determination, concludes that the allegation which alone gave it jurisdiction, is baseless, its jurisdiction is at an end; it can not proceed further. To, in such case, go on and adjudicate upon matters of purely legal recognizance, would be to usurp a province of a court of law, and a practice which, if followed to its logical end, would result in sweeping into the court of chancery, a major portion of causes now heard and determined at law. In Green v. Spring, 43 Ill. 280, it appeared that a bill was filed for dower and partition. The application for such relief under proper allegations, undoubtedly gave a court of equity jurisdiction. In the progress of the cause, the claim for dower was abandoned, and it appeared that the only persons with whom partition could be made were not parties. Such being the state of the case, the Supreme Court aid: “ So far as Spring is concerned, it stands a naked bill to "n him out of possession of land adversely claimed by him, and to compel an account of rents and profits. If this bill can be maintained, we are at a loss to perceive why a bill in chancery can not be maintained in every instance to recover possession of land adversely held. * * * The bill was properly dismissed, as a bill of partition, for want of proper parties, and, so far as it sought to evict an adverse claimant without title, there was nothing, either in the bill or proofs, to give the court jurisdiction.” In Logan v. Lucas, 59 Ill. 237, a bill was filed asking for an injunction to restrain Lucas from any further action in respect to an execution, or in the collection of the judgment upon which the said writ was based; the court said: “ So far as the bill for an injunction was concerned, it was rightly dismissed. Should it have been retained for any other purpose ? There is an allegation in the bill, that there has never been any final settlement between the parties, of their partnership matters, and that upon a fair settlement of them there would be due the complainant, in his opinion,.$4,000, or thereabouts, and the bill prays that a final account may be taken of all the partnership matters. * * * The real causes of complaint, beside the judgment and execution in question, seem to be the non-payment of the sum of $1,664, and the partnership debts, according to the agreement of Lucas. But, for the non-payment of this sum, and the violation of Lucas’ agreement in not paying the partnership debts, the complainant has a sufficient remedy at law. We are of opinion that the bill was rightly dismissed, and the decree of the court below is affirmed.” In County of Cook v. Davis, 143 Ill. 151, the court said: “ In actions cognizable at law, the mere fact that an accounting is necessary, even when there are cross-accounts, is insufficient to give a court of equity jurisdiction (Hadley v. Morrison, 39 Ill. 392), ‘ the general rule being that a proper case is presented when the remedies at law are inadequate.’ Pomeroy’s Eq., 177, 178, 1420, 1421; Story’s Eq. Jur., 458, 459. * * * It is well settled that if the court of equity acquires jurisdiction on any equitable ground, it will retain the cause and afford complete relief, although it becomes necessary to enforce purely legal rights. Pomeroy’s Eq. 229, 230; Story’s Eq. Jur., 74; City of Peoria v. Johnson, 56 Ill. 45; Rawson v. Fox, 65 Id. 200; Pool v. Docker, 92 Id. 509. If, however, the allegations of the bill creating equitable cognizance are not sustained, the jurisdiction will fail. Supra, and Daniel v. Green, 42 Ill. 471; Green v. Spring, 43 Id. 280.” Appellee has assigned cross-errors, and insists that the court below should have found that there was a contract to pay appellee ten per cent of the net profits, and should have required appellant to account therefor. Such finding would have sustained the jurisdiction of the court and given it power to go on and award, as it did, to appellee, the unpaid amount of the fixed salary promised him. We have examined the conflicting evidence reported by the master, presented to the court below, and brought here, and are unable to say that the chancellor erred in finding that the minds of the parties, as to the alleged agreement to pay ten per cent of the profits, did not meet, and that there was no contract therefor. Such being the case, the decree of the Circuit Court must be reversed, and the complainant’s bill here dismissed, without prejudice.